         Case 2:19-cv-00059-JM Document 59 Filed 06/14/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

RANDY SCOTT NELSON                                                         PLAINTIFF

V.                            CASE NO. 2:19-CV-00059-JM-JTK

CARLOS RIVERA, et al.                                                   DEFENDANTS

                                       JUDGMENT

       Consistent with the Order entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is dismissed without prejudice.

       SO ADJUDGED this 14th day of June, 2021.

                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
